UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2007 OR p TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-9120 TXCO Resources Inc. (Exact name of Registrant as specified in its charter) Delaware 84-0793089 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 777 E. Sonterra Blvd., Suite 350; San Antonio, Texas 78258 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(210) 496-5300 Securities registered pursuant to Section 12(b) of the Act:Common Stock, par value $0.01 per share Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes p No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes p No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo p Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.p Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act). Large accelerated filer p Accelerated filer þ Non-accelerated filer p Smaller-reporting company p Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). On June 30, 2007 (the end of registrant's second quarter), the aggregate market value of the its common stock held by its non-affiliates was $336.6 million, based on the $10.28 per share closing price as reported on the NASDAQ Global Select Market. The number of shares outstanding of the registrant's Common Stock as of March 13, 2008, was 34,880,724. Documents Incorporated by Reference:Portions of the Company's Definitive Proxy Statement for the Annual Stockholders' Meeting, to be held on May 9, 2008 are incorporated by reference into Items 10, 11, 12, 13 and 14 of Part III of this filing. 1 INDEX AND CROSS REFERENCE SHEET Page PART I Item 1. Business 3 Item 1A. RiskFactors 11 Item 1B. Unresolved Staff Comments 18 Item 2. Properties 18 Item 3. LegalProceedings 23 Item 4. Submission of Matters to a Vote of Security Holders 23 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Mattersand Issuer Purchases of Equity Securities 24 Item 6. Selected Financial Data 26 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 7A. QuantitativeandQualitative Disclosures About Market Risk 40 Item 8. Financial Statements and Supplementary Data 41 Item 9. Changes inand Disagreements with Accountants on Accounting and Financial Disclosure 41 Item9A. Controls and Procedures 42 Item9B. Other Information 44 PART III Item 10. Directors, Executive Officers and Corporate Governance 44 Item 11. Executive Compensation 44 Item 12. Security Ownership of Certain Beneficial Owners and Managementand Related Stockholder Matters 44 Item13. Certain Relationships and Related Transactions, and Director Independence 44 Item 14. Principal Accounting Fees and Services 44 PART IV Item15. Exhibits, Financial Statement Schedules 45 Signatures 48 Audited Consolidated Financial Statements F-1 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Statements in this Form 10-K that are not historical, including statements regarding TXCO's or management's intentions, hopes, beliefs, expectations, representations, projections, estimations, plans or predictions of the future, are forward-looking statements and are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such statements include those relating to estimated financial results, or expected prices, production volumes, well test results, reserve levels and number of drilling locations, expected drilling plans, including the timing, category, number, depth, cost and/or success of wells to be drilled, expected geological formations or the availability of specific services or technologies, and outcomes of legal proceedings. It is important to note that actual results may differ materially from the results predicted in any such forward-looking statements. Investors are cautioned that all forward-looking statements involve risks and uncertainty.
